387 F.2d 374
Henry ROGERS, Petitioner-Appellant,v.George A. KROPP, Warden et al., Respondent-Appellee.
No. 18026.
United States Court of Appeals Sixth Circuit.
January 12, 1968.

Henry Rogers, in pro. per.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol. Gen., Stewart H. Freeman, Asst. Atty. Gen., Lansing, Mich., for appellee.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.
PER CURIAM.


1
Appellant appeals from the denial in the United States District Court for the Eastern District of Michigan of his petition for writ of habeas corpus under 28 U.S.C. § 2254, (Supp. II, 1965-66).


2
His petition claims that the signature of the complaining witness on the complaint in the state court statutory rape charge was forged. It also alleges illegal detention and coercion after arrest.


3
The District Judge denied the petition for writ of habeas corpus without hearing on the ground that if granted the writ would not serve to free appellant, since he was also at the time (he has since been paroled) under a consecutive sentence which was not attacked.


4
We affirm the judgment of the District Court, but on grounds different from those cited by the District Judge.


5
A plea to the information under Michigan law waives any irregularity in the complaint. In re Reno, 321 Mich. 497, 500-501, 32 N.W.2d 723, cert. denied, 335 U.S. 833, 69 S. Ct. 21, 93 L. Ed. 386 (1948). We perceive no federal constitutional deprivation in this rule.


6
There is no claim in appellant's petition that any coerced confession or statement was admitted in evidence against appellant at his state court trial.


7
Careful inspection of the petition for writ of habeas corpus shows a failure to allege any federal constitutional deprivation which occasions the present restrictions on appellant's freedom.


8
Affirmed.